Title: From Benjamin Franklin to Richard Bache, 27 June 1780
From: Franklin, Benjamin
To: Bache, Richard


Dear son,
Passy, June 27. 1780.
I have just received yours of may 2. with the Newspapers which you sent by M. Mease. He sent them up from the L’Orient, not coming to Paris himself. I have desired that you might send me the German Newspapers, but I suppose the Letters did not get to hand. Pray take them in, and send them by Duplicates. They will much oblige some of my friends among the foreign ministers— I wish also to have some Graffs of the Newtown-Pippin when it is Seasonable to cut them. They may be sent in a Tin Case solder’d up tight. When I was last in Philadelphia, Mr. Miller printed a little Book, containing a Number of Phrases of the Delaware Indian Language: I want a Copy of that. Send one by two or three different Ships, that I may be more sure of receiving them.
You have never given me a particular account of the State in which you found my Papers that were entrusted to the Care of M. Galloway. There were among them 8. Volumes of manuscript Collections concerning Agriculture, manufactures, Commerce, &c which I much valu’d. They cost me 60£ Sterling. There were also all the Books of my Letters containing my publick and private Correspondence during my Residence in England. I wish to know whether these are left or taken away.— I shall Show every Civility in my Power to the Persons you recommend, particularly Messrs. Fox and Foulk. If the Regimt. of deux Ponts, or its Col. & Lieut. Colonel should come into your Parts, I recommend earnestly those two Gentlemen to your best Services. They are sons of a Lady my very dear Friend, Madame la Comtesse de Forbach, Dowager of the late Prince de deux ponts, whose Nephew I formerly recommended to you. I have wrote all about Ben in my Letter to Sally. We continue well, & I am ever Your affectionate father
B Franklin
M. Bache
 
Addressed: To / Richard Bache Esqr / Postmaster General of the / United States of Ama / at Philadela. / [In Franklin’s hand:] Private
Notation: B.F. to RB. June, 1780
